Citation Nr: 0923911	
Decision Date: 06/25/09    Archive Date: 07/01/09

DOCKET NO.  06-20 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for hypertension, including 
as secondary to service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. Richard Rasmussen, Associate Counsel




REMAND

The veteran had active military service from June 1967 to 
June 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.

In April 2006, a statement of the case was prepared that 
included claims of entitlement to service connection for:  
hypertension; osteoarthritis of the cervical spine; 
peripheral neuropathy of the bilateral upper extremities; and 
peripheral neuropathy of the bilateral lower extremities.  
However, during the pendency of the appeal, the claims of 
service connection for peripheral neuropathy of the upper and 
lower extremities were granted by a March 2009 rating 
decision.  In addition, in a December 2008 statement, the 
Veteran's representative withdrew the claim of service 
connection for osteoarthritis of the cervical spine.  Thus, 
there is a single issue remaining on appeal:  entitlement to 
service connection for hypertension, including as secondary 
to service-connected diabetes mellitus

Service connection may be established for a disability 
resulting from disease or injury incurred in, or aggravated 
by, active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2008).  In general, service 
connection requires:  medical evidence of a current 
disability; medical or, in certain circumstances, lay 
evidence of incurrence or aggravation of a disease or injury 
in service; and medical evidence of a nexus between the 
claimed in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999).

Under 38 C.F.R. § 3.310, service connection may also be 
granted for a disability that is proximately due to or the 
result of a service-connected disease or injury, or for the 
degree of disability resulting from aggravation of a non-
service-connected disability by a service-connected 
disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  
In this regard, the Board notes that there has been an 
amendment to the provisions of 38 C.F.R. § 3.310.  See 
71 Fed. Reg. 52744- 47 (Sept. 7, 2006).  The amendment sets a 
standard by which a claim based on aggravation of a non-
service-connected disability by a service-connected 
disability is judged.  Although VA has indicated that the 
purpose of the regulation was merely to apply the Court's 
ruling in Allen, it was made clear in the comments to the 
regulation that the changes were intended to place a burden 
on the claimant to establish a pre-aggravation baseline level 
of disability for the non-service-connected disability before 
an award of service connection based on aggravation may be 
made.  This had not been VA's practice, which strongly 
suggests that the recent change amounts to a substantive 
change in the regulation.  Given what appear to be 
substantive changes, and because the Veteran's claims were 
pending before the regulatory change was made, the Board has 
considered the version of 38 C.F.R. § 3.310 in effect before 
the change, a version which favors the claimant.

In April 2005, the Veteran was afforded a VA examination in 
connection with this claim.  The examination report indicates 
that the Veteran's blood pressure readings were 140/80, 
140/80, and 140/80.  The examiner diagnosed the Veteran with 
hypertension and opined that the Veteran's hypertension was 
not related to his diabetes mellitus.  The examiner did not 
explain his conclusion and did not address whether the 
Veteran's diabetes mellitus had aggravated the Veteran's 
hypertension.

In December 2007, the Veteran was again afforded a VA 
examination in connection with this claim.  At the 
examination, the Veteran reported that he had a history of 
hypertension for the prior 25 years and a history of diabetes 
mellitus for the prior 15 years.  The examination report 
indicates that the Veteran's blood pressure readings were 
149/99, 153/103, 149/97, and 142/100.  The examiner diagnosed 
the Veteran with hypertension and opined that the Veteran's 
hypertension was not related to his diabetes mellitus because 
the hypertension was diagnosed many years before the diabetes 
mellitus.  The examiner did not address whether the Veteran's 
now service-connected diabetes had aggravated the Veteran's 
hypertension.

VA regulations require VA to obtain a medical opinion based 
on the evidence of record if VA determines such evidence 
necessary to decide the claim.  See 38 U.S.C.A. § 5103A(d)(2) 
(West 2002); 38 C.F.R. § 3.159(c)(4)(i) (2008).  A medical 
opinion is necessary if the information and evidence of 
record does not contain sufficient competent medical evidence 
to decide the claim.  See McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  The Board finds that further development is 
necessary to decide the Veteran's claim.  The Board will, 
therefore, remand the case to schedule the Veteran for a VA 
examination to obtain a medical opinion on whether the 
Veteran's service-connected diabetes mellitus has aggravated 
the Veteran's hypertension.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the veteran's VA treatment 
records pertinent to hypertension 
treatment from the Crownpoint VAMC 
prepared since February 2009, and any 
other medical facility identified by the 
veteran, and associate the records with 
the claims folder.  Assist the veteran in 
obtaining any identified records.

2.  Schedule the Veteran for a VA 
examination.  (Advise the Veteran that 
failure to appear for an examination as 
requested, without good cause, could 
adversely affect his claim.  See 
38 C.F.R. § 3.655 (2008).)  The claims 
file, including a complete copy of this 
remand, should be made available to, and 
reviewed by, the designated examiner.  
The examiner should take a detailed 
history from the Veteran, conduct an 
examination, and ensure that all tests 
necessary to providing the opinion 
requested below are conducted. 

In consideration of the examination 
results, the examiner should discuss the 
etiology and the onset of any diagnosed 
hypertension.  The examiner should 
indicate whether it is at least as likely 
as not (i.e., there is at least a 50 
percent probability) that any diagnosed 
hypertension is:  (1) related to the 
Veteran's period of active military 
service; (2) caused by a service-
connected disability; or (3) made 
chronically worse by a service-connected 
disability.  Should the examiner find 
that any hypertension has been made worse 
by a serviced-connected disability, the 
examiner should indicate the degree of 
aggravation beyond the natural 
progression of the disability.  The bases 
for the opinion(s) provided should be 
explained in detail.  (The Board 
recognizes that a certain degree of 
conjecture is required to arrive at any 
medical opinion; the examiner should 
state the medical probabilities even if 
speculation is required to do so.)

After the requested examination has been 
completed, the report should be reviewed 
to ensure it is in complete compliance 
with the directives of this remand.  If 
the report is deficient in any manner, it 
should be returned to the examiner.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

3.  After undertaking any other 
development deemed appropriate, re-
adjudicate the claim of service 
connection for hypertension.  If the 
benefit sought is not granted, furnish 
the veteran and his representative with a 
supplemental statement of the case (SSOC) 
and afford them an opportunity to respond 
before the record is returned to the 
Board for further review.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by VA.  The veteran has the 
right to submit additional evidence and argument on the 
matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires all claims remanded by the Board or by the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2009). 



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2008).

